PER CURIAM.
Appellant Jackie Lynn Wood was found guilty by a Wayne County jury on April 18, 1975, of receiving stolen property [§ 560.-270, RSMo 1969].
Appellant’s motion for new trial was filed April 25, 1975, and overruled July 14, 1975.
The transcript filed herein does not show appellant was afforded allocution or judgment and sentence rendered and pronounced after the motion for new trial was overruled. Rule 27.09, V.A.M.R.
This appeal is premature and dismissed. The cause is remanded to the trial court for allocution, judgment and sentence. State v. Rippee, 495 S.W.2d 462 (Mo.App.1973).
All concur.